        Case:
       Case   20-16900, 10/20/2020,
            4:18-cv-01060-YGR       ID: 11865995,
                                Document          DktEntry:
                                           278 Filed        6, Page
                                                     10/20/20   Page1 1ofof2 2




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          OCT 20 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
DANIEL BERMAN; et al.,                           No. 20-16900

                Plaintiffs-Appellees,            D.C. No. 4:18-cv-01060-YGR
                                                 Northern District of California,
 v.                                              Oakland

FREEDOM FINANCIAL NETWORK                        ORDER
LLC; et al.,

                Defendants-Appellants.

      A review of the record reveals that appellants have filed a timely motion for

reconsideration of the interlocutory order challenged in this appeal. Accordingly,

appellate proceedings other than mediation shall be held in abeyance pending the

district court’s resolution of the pending reconsideration motion. See S.O.C., Inc.

v. Cty. of Clark, 152 F.3d 1136, 1141 n.4 (9th Cir. 1998); Leader Nat’l Ins. Co. v.

Indus. Indem. Ins. Co., 19 F.3d 444, 445 (9th Cir. 1994).

      Within 7 days after the district court’s ruling on the pending motion,

appellants shall notify this court in writing of the ruling and shall advise whether

appellants intend to prosecute this appeal.




LCC/MOATT
       Case:
      Case   20-16900, 10/20/2020,
           4:18-cv-01060-YGR       ID: 11865995,
                               Document          DktEntry:
                                          278 Filed        6, Page
                                                    10/20/20   Page2 2ofof2 2




     The Clerk shall serve this order on the district court.


                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Lance C. Cidre
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7




LCC/MOATT                                2                                      20-16900
